Mr.- Justice Eakin
delivered the opinion of the court.
1. It is first urged by defendants that the contract as testified to by plaintiff’s witness does not include expenses incurred prior to the time of the agreement. There was but one witness, John H. McNary, on the part of the plaintiff to the terms of the agreement, and he states it as follows:
“I saw Livesley. * * It was about the first of hop picking as I recollect it. He said to me: ‘What is Meyer going to do with those hops ?’ referring to the hops raised on the I. M. Simpson hopyard. I think I told him that I presumed he would pick them and take care of them. ‘Well,’ he said, ‘what are you going to do with them then ?’ *386I said T don’t know.’ ‘Well,’ he said, T want you to tell Meyer to take care of those hops and save them and put them in the hophouse, and leave them there until the Supreme Court decides this case.’ And he said, ‘Don’t let him move them outside of Polk County, and, after the decision is rendered, we will divide up the hops accordingly’; and in effect that the hops were to be divided according to the decision of the Supreme Court, and Mr. Meyer would be compensated for his services,”
After a motion for nonsuit had been interposed, witness McNary was recalled, on the ground that there had been an omission from the reporter’s notes of part of his testimony, and he testified:
“His statements were substantially this: That Mr. Meyer should go ahead and take care of those hops and pick them, cure and bale them and put them in the warehouse and leave them there, and, when the thing was over, that he was to be paid for his services.”
Mr. Livesley denied the making of the contract, but the weight of the evidence was for the jury. The question upon this appeal is: If Mr. McNary’s statement of the agreement be taken as true, what was the contract? There is nothing in these statements of the witness that can be construed to include any services or expenditures accruing prior to the time of the agreement. The direction given by Livesley referred to what was to follow; that is, the taking care of the hops, picking, curing, and baling them and putting them in the warehouse. There is nothing in the language indicating that he assumed expenses already incurred. On the contrary, he was anticipating a decision by the Supreme Court in his favor, and sought to be assured that, in such event, the hops would be available to him, and his promise only referred to what was necessary thereafter to be done.
2. It appears that the services rendered prior to the date of the agreement sued upon were not performed at the request of defendants, and, to make them liable therefor, it must appear that the services were beneficial *387to defendants, and that there was a subsequent promise by them to pay therefor. That the services were beneficial to defendants is shown, but the promise to pay is not. Glenn v. Savage, 14 Or. 577 (13 Pac. 442); Forbis v. Inman, 23 Or. 72 (31 Pac. 204.) Therefore defendants are not liable, and they cannot be held beyond the care thereafter bestowed which is within the promise.
3. It is also contended by defendants that there was no consideration for the agreement or promise by Livesley. The right to the possession of the hopyard was in dispute. Plaintiff, claiming to own it, was caring for the crop. If decided against him, he would be deprived of any right by virtue of his possession. However, he was still in possession, and, if the decision of the Supreme Court was not rendered before the crop was harvested, he might harvest it and sell the hops; and Livesley realized that in such event he might be left to his remedy to recover the rental value or damages for conversion, and it was to his advantage to have the crop cared for and retained subject to his rights. It was true Meyer was acting under his supposed lease in caring for the crop, but Livesley denied that he had a lease and was seeking to oust him from the yard. It might have been to plaintiff’s advantage to sell the hops when baled; so the completion of harvesting the' hops and storing them to await the decision of the court was a sufficient consideration to uphold the contract.
4. As to the work done after the date of the agreement sued upon, the services rendered were beneficial to defendants, and a promise thereafter to pay for it is based on a valuable consideration. Glenn v. Savage, 14 Or. 577 (13 Pac. 442); Forbis v. Inman, 23 Or. 72 (31 Pac. 204.) The injunction suit related to the ownership of the hopyard for the crop of 1904. The replevin action related to the ownership of the hops after they had been severed, while the present action concedes that defendants had no right to either, but that he has expended $3,185 thereon bene*388ficial to defendants and which they promised to repay. The agreement was made in contemplation of the uncertainty of the pending litigation, and was independent of and beyond the terms or obligations of the lease, and had no relation to the matters involved in the former suit or action, and plaintiff is not estopped nor the action barred thereby.
5. Defendants also contend that the contract testified to by McNary is to pay plaintiff for his services, and therefore cannot be extended to include expenditures. But the term “services” must be interpreted in the light of the request made to “go ahead and take care of those hops and pick them, cure and bale them, and put them in the warehouse and leave them there,” until the case was decided; and the statement, “He would be paid for his services,” necessarily refers to the things specified which could not be done by Meyer personally. He rendered no personal service, but it was all done by employes. In Tracy v. Waters, 162 Mass. 563 (39 N. E. 190), it is held that, in the assignment of a claim for money due or to become due to the defendant for services under a contract for the erection of a house, “the meaning of the word ‘services’ is broad enough to include expenditures as well as labor,” and in Somers v. Keliher, 115 Mass. 165, it is said:
“The statute applies to the compensation for services; a term which involves more than the mere labor of the person by whom they are rendered, and may include expenditures as well as labor.”
See, also, Yost v. County of Scott, 25 Minn. 366.
For the error in permitting proof of expenditures incurred prior to the time of the agreement, the cause is reversed and remanded. Reversed.
Mr. Justice Slater having been of counsel in the original case in the court below, took no part in this decision.